Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Information Disclosure Statement 
The information disclosure statement filed 8/6/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copies of multiple non-patent literature documents are provided.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/683410, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The following claimed features of independent claims are absent from the parent application:
In Claim 28, the subject matter of all parent applications does not include one or more features in the limitation “extract an impact vector from the sensor data; translate the impact vector from the sensor location to another location on a head of a user to establish a translated vector”.
Accordingly, all claims encompassing the above subject matter will not benefit from the priority dates of the parent application.
All claims, therefore, are examined based on the priority date established by the filing date of this application 2/4/2020.

Claim Objections
Claims 35-37 are objected to because of incorrect grammar.
In one example, in Claim 35, the language “assess the translated vector comprises calculate …” is grammatically incorrect.
Similar issues exist in other claims.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regrds to Claim 28, the claim contains subject matter which was not described in the specification: “assess the translated vector”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Christoph Mack et al. (US 2011/0181419), hereinafter ‘Mack’.

With regards to Claim 28, Mack discloses a head impact monitor system (head impact event evaluation systems, Abstract), comprising: a mouthpiece (standard mouth guard [0007]); a plurality of sensors each arranged on the mouthpiece, defining a sensor location, and configured to generate sensor data responsive to an impact (the player module is housed independently within the volume of a set of an otherwise standard mouth guard and chin strap assembly [0007]; the player module includes a plurality of sensors capable of detecting impact events in multiple axes [0008]); a data transform component (Base unit 104 and System 132, Fig.8; Event analysis engine 206, Fig.9) comprising computer-implemented instructions stored thereon and operable by a processor  (Memory 116 and Processor 112, Fig.8) to: receive the sensor data from the plurality of sensors (the communication component 120 of the base unit 104 receives the sensor information from the sensor unit 102 and delivers it to the processor 112 [0044]) ; extract an impact vector from the sensor data (by matching the acceleration and the position, the sensor unit is able to determine not only the fact of an event causing acceleration of a particular magnitude, but also a direction of the acceleration based on the direction of movement of the sensor unit. These data can be coupled, either in the sensor unit, the base unit, or another device, to calculate a vector interpreted as providing an access to data associated with a translated vector, emphasis added (see further the 35 U.S.C. 112(a) rejection above).

With regards to Claim 29, Mack additionally discloses that the mouthpiece is one of a mouth guard and a lip guard worn by the user, as discussed in Claim 1.

With regards to Claim 30, Mack additionally discloses that another location is a center of gravity of the head of the user (determine a corresponding vector experienced with respect to the new origin at the center of the brain [0056]; Using a location of the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack in view of Mark Schiebler (US 2008/0269579), hereinafter ‘Schiebler’.
Mack discloses that the location of interest may be any other location (In other versions, the translation of the axes may be with respect to an origin at any other desired location [0055]). 
However, Mack does not specifically disclose that the location of interest is a location within one of a frontal lobe, parietal lobe, temporal lobe, occipital lobe, cerebellum, medulla oblongata, pons, thalamus, gyrus, fornix, amygdyla, hippocampus, 
Schiebler discloses that the location of interest is a location of within a frontal lobe [0042].
At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Schiebler to use a location of interest within a frontal lobe because such location would be characteristic of a head injury as known in the art (Schiebler [0042]). 

Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack in view of Richard M. Greenwald et al., “HEAD IMPACT SEVERITY MEASURES FOR EVALUATING MILD TRAUMATIC BRAIN INJURY RISK EXPOSURE”, Neurosurgery, Issue: Volume 62(4), April 2008, p.789–798, hereinafter ‘Greenwald 2008’.

With regards to Claim 32, Mack discloses the claimed invention as applied in Claim 28.
However, Mack does not specifically disclose determining one of Head Injury Criterion, von Mises stress, and Gadd Severity Index from the calculated acceleration.

At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Greenwald 2008 to determine one of Head Injury Criterion, von Mises stress, and Gadd Severity Index from the calculated acceleration, as known in the art and disclosed by Greenwald 2008 parameters characterizing head impact severity (several injury tolerance criteria exist that associate linear acceleration with severe brain injury, Greenwald 2008, p.2, Lines 32-33).  

With regards to Claim 36, Mack discloses the claimed invention as applied in Claim 1.
However, Mack does not specifically disclose that the strain energy is calculated based on the calculated acceleration.  
Greenwald 2008 discloses that strain energy is related to the acceleration of the head (Many researchers speculate that rotational acceleration of the head leads to strain on the brain tissue and therefore it may be the underlying mechanism for MTBI, 
Greenwald 2008 also discloses a weighted principal component score (Principal Component Analysis 6, 7 and a weighting coefficient based on impact location were used to transform correlated head impact measures into a new composite variable (wPCS), Abstract).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Greenwald 2008 to calculate strain energy based on the calculated acceleration, since the strain energy depends on the head acceleration, as explained above.  

Claims 33, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack.

With regards to Claim 33, Mack discloses the claimed invention as applied in Claim 28.
Mack also discloses calculating force (event determination system 128 translates linear and/or rotational forces from the location of a sensor unit 102 to a center of mass of an athlete's head [0049]; engine 208 uses the sensor location information and general characteristics of a human head to model the forces that the head experienced [0053]).

At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack to calculate an impact force as a value directly affecting brain injury.

With regards to Claim 39, Mack further discloses wireless sensing ([0007] and a transmitter [0011].
However, Mack does not explicitly disclose a wireless transmitter to communicate the sensor data to the data transform component.
At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack to use a wireless transmitter to provide a wireless communication to the data transform component as shown in Figs.8 and 11.

With regards to Claim 40, Mack further discloses a transmitter (transducer) and a data storage (the player module includes … a data memory storage device … Each player module includes an RF transducer module [0008]) as well as communicating the sensor data to the data transform component as discussed in Claim 28.
However, Mack does not explicitly disclose an on-board wired transmitter with data storage for communicating the sensor data to the data transform component. 
At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack to use an on-board wired transmitter with data storage for communicating the sensor data to the data transform component as known in the art and schematically shown in Figs.8 and 11.

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack, in view of Robert Leon (2012/0297526), hereinafter ‘Leon’, in further view of Yasushi Ikeuchi (US 2006/0149420), hereinafter ‘Ikeuchi’, and in further view of Bernard J. Zumpano (US 2006/0192367), hereinafter ‘Zumpano’.
Mack discloses the claimed invention as applied in Claim 28. 
Mack additionally discloses that each sensed event can be presented in terms of the acceleration and rotational movement experienced with respect to the axes X1Y1Z1 having an origin at the center of the brain [0056] and extracting acceleration and rotational data (acceleration and rotational forces may be extrapolated from the received data if not included in the sensor data [0075])
However, Mack does not specifically disclose calculating an angular jerk at another location and an angular momentum of the user’s head based on the extracted angular acceleration.
Leon discloses that sudden rotation of a brain (angular jerk) can cause damage (the sudden rotation of the head that is causing the cranium (the portion of the skull that surrounds the brain) to impact the brain at one or more locations which results in that stretching or twisting [0055]).
Zumpano discloses that forces of momentum affect severe whipping of the head on the neck responsible for head and neck injuries [0025].
Ikeuchi discloses determining rate of change of angular momentum (time derivative of angular momentum [0131]) using calculated acceleration (rates of change 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Leon, Ikeuchi, and in further view of Zumpano to calculate an angular jerk at another location, as known in the art, that could potentially cause brain damage as known in art, and an angular momentum of the user’s head based on the extracted angular acceleration as disclosed by Ikeuchi because such angular momentum of a sudden movement (jerk) would be an important measure of the severity of a head impact as disclosed by Leon and Zumpano.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack in view of Marike J. van der Horst, “Human Head Neck Response in Frontal, Lateral and Rear End Impact Loading”, by Eindhoven : Technische Universiteit Eindhoven, 2002, 217 pp., http://alexandria.tue.nl/extra2/200211336.pdf, hereinafter “Horst’.
Mack discloses the claimed invention as applied in Claim 28.  
However, Mack does not specifically disclose calculating one of a Generalized Acceleration Model for Brain Injury Threshold, a relative motion damage measure, a dilatational damage measure, and a neck injury criterion. 
Horst disclose calculating one of a Generalized Acceleration Model for Brain Injury Threshold, a relative motion damage measure, a dilatational damage measure, and a neck injury criterion from the calculated acceleration (In 1996 a new neck injury criterion (___) for WADs (AIS type I) caused in rear end impacts was proposed … The 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Horst, to be able to determine a neck injury criteria from the calculated acceleration, since the neck injury is related to the load (forces, Horst, Section 6.3) on the neck (the neck injury mechanisms and neck injury criteria, since it reveals the loads and deformations of individual tissues of the neck., Horst, p.VIII, last bullet point; larger head motions and larger … NIC values were present, Horst, p.137), which in turn, according to the Newton's Second Law of Motion is characterized by the acceleration.  

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack in further view of Jay M. Meythaler et al. (US 2005/0100873), hereinafter ‘Meythaler’.
Mack discloses the claimed invention as applied in Claim 28.  
However, Mack does not specifically disclose calculating one of a peak pressure, a principal strain, a sheer stress, and a product of a strain and a strain rate.
Meythaler discloses effect of the accelerations on principal and shear stresses in a finite element model (Using this model, the dominant effect of translational acceleration was on principal stresses and rotational acceleration was on shear stresses [0010]).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in further view of Meythaler to calculate a shear stress .  

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack in view of Jude Michael Waddy (US 2002/0139376), hereinafter ‘Waddy’. 22. 
Mack discloses the claimed invention as applied in Claim 28. 
However, Mack does not disclose that the mouthpiece comprises multiple layers of material and the plurality of sensors is arranged in one of the multiple layers in an elongate pattern. 
Waddy discloses that the mouthguard is made from multiple layers utilizing elongated pattern (The formation of the mouthguard involves a layering process where pressure laminated thermoplastic layer are formed over a mold of the user's upper impression by a vaccuforming machine until the desired level of protection are achieved. The layering process adds a dimension of protection that Application/Control Number: 13/184,385 Art Unit: 2857 Page 15 dissipates external shock forces during sporting activities. Shock forces are decreased dramatically throughout the mouthguard due to the enhanced properties provided by the layering process. This quality makes the mouthguard more appealing to the sporting consumer due to the fact that the mouthguard can provide maximum levels of protection with a combined effort of two layers of thermoformed pressure laminated plastic resulting in a thinner more comfortable mouthguard. Once the level of protection is determined the base level is formed to provide a suitable layer to engrave and form the elongated canines [0005]).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in further view of Waddy to form a mouthguard from the multiple layers of material which would make the mouthguard more appealing to the sporting consumer due to the fact that the mouthguard can provide maximum levels of protection with a combined effort of two layers of thermoformed pressure laminated plastic (Waddy [0005]) and to mount sensor assembly in one layer in an elongate pattern (repeating the shape of a mouthguard) and evenly spreading the sensors to obtain a better information about the location/direction of the head impact, and as a matter of a inventor’s preference, since applicant has not disclosed that mounting sensor assembly in one layer solve any stated problem or are for any particular purposes, and it appears that the invention would perform equally well with just another types of mounting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863